Citation Nr: 1543821	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  11-18 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than May 29, 1981, for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

Although the Veteran requested a Board hearing on his July 2011 VA Form 9, he did not report to his scheduled Central Office hearing in July 2015.  As the Veteran did not report for his scheduled hearing and failed to present good cause for having failed to appear, his request for a Board hearing is considered withdrawn.   

In October 2009, the Veteran filed the claim captioned above.  Specifically, the Veteran's October 2009 correspondence indicated, "Request to revise my claim for an earlier effective date due to a clear and unmistakable error which occurred in April 1981 when the VA discontinued my compensation for PTSD neurosis saying all my problems were caused by alcoholism.  I contend my alcoholism was a result and secondary to my PTSD.  Please reevaluate that earlier decision to remove my compensation for PTSD."  In a January 2010 rating decision, emphasizing that a decision to sever service connection for PTSD was eventually overturned by the Board in May 1984, the RO interpreted the Veteran's claim as "entitlement to an effective date earlier than May 29, 1981, for service connection for PTSD," and denied the claim.  

Significantly, the Veteran submitted a timely notice of disagreement in January 2010 in which he expressly stated, "You denied the claim for earlier effective date for the PTSD. I wish to appeal this denial."  The matter captioned above was set into motion by that January 2010 notice of disagreement.  

However, on his July 2011 VA Form 9, the Veteran clarified that, "My notice of disagreement was written incorrectly, and left something out.  I was asking for a higher percentage rating back to an earlier effective date of 1981 for my service connected PTSD. I believe the examiner that originally messed up my claim, by having my service connection taken away completely, also incorrectly reported the severity of my condition."  In response, the RO issued correspondence in June 2014 which read, "On your VA Form 9, Appeal to Board of Veterans Appeals received on February 6, 2012 you indicated that you wanted to file a CUE for the evaluation of your PTSD in addition to the CUE for the effective date of service connection for PTSD.  However, we cannot accept the CUE for the increased evaluation of PTSD as various BVA decisions have already addressed the evaluation percentages.  You did not appeal the Board of Veterans Appeals decisions. The regional office does not have jurisdiction over decisions made by Board of Veterans Appeals."

In the Veteran's July 2015 Appellant's Brief, his representative clarified the matter further, indicating that the Veteran broadly sought entitlement to an evaluation in excess of 30 percent for PTSD prior to November 30, 1992.  As the RO has not yet adjudicated the issue of "entitlement to an evaluation in excess of 30 percent for PTSD prior to November 30, 1992," the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

On May 29, 1981, the Veteran filed a claim of entitlement to service connection for a psychiatric disability; there was no claim or competent medical evidence that connected the Veteran's psychiatric symptomatology to service before the date the Veteran filed his service connection claim.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 29, 1981, for awarding entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.155(a), 3.400 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The facts pertaining to the issue an earlier effective date for PTSD are not in dispute and the Veteran's appeal as to the issue of must be denied as a matter of law.  Thus, the VCAA is not applicable to the issue on appeal.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

The Veteran seeks entitlement to an effective date earlier than May 29, 1981, for service connection for posttraumatic stress disorder (PTSD).

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i).

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim must be filed in order for any type of benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

A "claim" includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r). 

A formal claim is a specific claim in the form prescribed by the Secretary. 38 C.F.R. § 3.151.  Also, any communication or action indicating the intent to apply for a benefit under the laws administered by the VA may be considered an informal claim, provided that it identifies generally, although not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155; 38 C.F.R. § 3.1(p).

Additionally, in some cases, the date of VA outpatient examination may be accepted as an informal claim.  38 C.F.R. § 3.157(b).

The Board must look to all communications in the file that may be interpreted as applications for claims, formal and informal, for benefits and then to all other evidence of record to determine the "earliest date as of which," disability is ascertainable.  38 U.S.C.A. § 5110(b) (2); see 38 C.F.R. §§ 3.400(o) (2), 3.155(a) (2009); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Here, the Veteran separated from active duty service in December 1970.  However, he did not file a claim for entitlement to service connection for a psychiatric disorder until May 29, 1981.  Although the RO issued rating decisions prior to May 1981, they pertained strictly to the Veteran's claims of entitlement to compensation for shell fragment wounds and did not address any psychiatric symptomatology.  On May 29, 1981, the Veteran filed a formal claim for entitlement to service connection for "delayed stress syndrome," and in attached correspondence indicated that he suffered from "post Vietnam stress syndrome."  

In an August 1981 rating decision, the RO granted entitlement to service connection for PTSD and assigned a 30 percent rating effective May 29, 1981, the day the Veteran filed his formal claim of entitlement to service connection for delayed stress syndrome.  The Veteran submitted a notice of disagreement in March 1982 in which he expressed his dissatisfaction with the 30 percent evaluation assigned; in addition, the Veteran indicated in separate correspondence that he wanted "back pay" from December 1970, the month he separated from active duty service .  

In a July 1983 rating decision, the RO severed service connection for PTSD based on receipt of VA treatment records which suggested psychiatric symptomatology other than PTSD.  However, in a May 1984 decision, the Board restored service connection for PTSD (evaluated at 30 percent) effective May 29, 1981.  In an August 1985 rating decision, the RO reduced the Veteran's evaluation for PTSD to 10 percent effective November 1, 1985, based on the results of a July 1985 VA examination.  However, in a November 1986 decision, the Board restored the Veteran's PTSD evaluation to 30 percent effective May 29, 1981.  In November 1992, the Veteran filed a claim for an increased evaluation for PTSD; although the RO eventually awarded a 50 percent evaluation in a November 1997 rating decision, the Board ultimately awarded a 70 percent evaluation for PTSD effective November 20, 1992, the day of the Veteran's increased rating claim.  

Although the Veteran argues that the effective date should be earlier than May 29, 1981, the evidence does not establish a claim for PTSD was received by VA any earlier than May 29, 1981.  There was no writing from the Veteran, formal or informal, seeking service connection for PTSD and there is no document discussing PTSD that the Board could find as an informal claim received by VA within one year of separation.  The date of separation cannot be the effective date as the Veteran did not file any claim for psychiatric disability within one year after separation from service, that is, by December 1971.  Thus, the date of entitlement for service connection for PTSD is the effective date under VA regulations.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).

After careful review of the file, the Board finds that there is no correspondence, communication, or action from the Veteran before May 29, 1981, which, even when liberally interpreted, can be construed as a claim, formal or informal, for seeking service connection for PTSD.  

Therefore, under 38 C.F.R. § 3.400(o)(1), the critical date in assigning the effective date is the date of receipt of the current claim, which is May 29, 1981, the date VA received correspondence from the Veteran seeking entitlement to service connection for "delayed stress syndrome."  

The Board further finds that there was no other Federal, VA, or uniformed services treatment record that may serve as an informal application for service connection for PTSD and, as such, there was no pending informal claim under 38 C.F.R. § 3.157 (receipt of VA or Federal records) or under 38 C.F.R. § 3.156(c) (final decision will be reconsidered when subsequently acquired uniform service records).  The record also does not reveal any earlier claims by the Veteran for PTSD or a communication or action from the Veteran indicating an intent to claim service connection for PTSD.  

Therefore, due to finality, 38 C.F.R. § 3.160, there was no pending claim or unadjudicated claim under 38 C.F.R. § 3.160(c) or informal claim under 38 C.F.R. §§ 3.155, 3.156, and 3.157, for service connection prior to May 29, 1981, and there is no factual or legal basis to assign an effective date before May 29, 1981, based on an unadjudicated pending claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  When the Veteran filed his claim for service connection in May 1981, that became the date of receipt for his claim of service connection for PTSD and therefore the effective date for service connection for PTSD.  38 C.F.R. § 3.400 (b) (2).  

Therefore, the evidence does not support an effective date for service connection for PTSD before May 29, 1981, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  As discussed in the Introduction, any disagreement with the 30 percent evaluation for PTSD assigned prior to November 30, 1992, is not currently before the Board and has been referred to the AOJ for adjudication.  


ORDER

Entitlement to an effective date earlier than May 29, 1981, for service connection for PTSD is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


